Citation Nr: 0724906	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-21 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for positive 
tuberculosis test.

2.  Entitlement to service connection for colon polyps.

3.  Entitlement to service connection for overactive thyroid.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for right inguinal 
hernia.

6.  Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a fellow soldier.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2006, a statement of the case was issued 
in June 2006, and a substantive appeal was received in June 
2006.  The veteran testified at a hearing before the Board in 
November 2006.

A June 2006 rating determination granted entitlement to 
service connection for tinea pedis, constituting a full award 
of the benefit sought on appeal.  See Grantham v. Brown, 114 
F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the veteran nor 
his representative submitted a jurisdiction-conferring notice 
of disagreement as to the down-stream elements of effective 
date or compensation level within the applicable time period.  
Thus, these issues are not currently in appellate status.  
Id.


FINDINGS OF FACT

1.  The veteran does not have tuberculosis.

2.  Colon polyps were not manifested during the veteran's 
active duty service or for many years thereafter, nor are his 
colon polyps otherwise related to service or to any incident 
of service. 

3.  Thyroid disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is his thyroid disability otherwise related to service or 
to any incident of service.

4.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is his 
hypertension otherwise related to service or to any incident 
of service.

5.  A right inguinal hernia was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a right inguinal hernia otherwise related to service 
or to any incident of service.

6.  Back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is back 
disability otherwise related to service or to any incident of 
service.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by the veteran's active duty service, nor may pulmonary 
tuberculosis be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Colon polyps not incurred in or aggravated by the 
veteran's active duty service, nor may colon polyps be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Thyroid disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A right inguinal hernia was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Back disability was not incurred in or aggravated by the 
veteran's active duty service, nor may back disability be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letters issued in December 
2004 and May 2005.  The letters predated the June 2005 rating 
decision.  See id.  The VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran letters which advised him of the evidence necessary 
to support his service connection claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for all of the 
claimed disorders, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  The RO has assisted the veteran by obtaining 
private medical records identified by the veteran, and there 
is no indication of any relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The veteran has been afforded a 
VA examination in connection with the colon polyps claim.  
With regard to the remaining issues, after reviewing the 
service medical records and post-service medical records, the 
Board finds that the record as it now stands includes 
sufficient competent evidence to decide these issues. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for positive 
tuberculosis test.

Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Active 
tuberculosis is presumed to have been incurred in service if 
manifest to a compensable degree within three years of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, for veteran's who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as arthritis, hypertension, and malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
Service connection for tuberculosis is presumed if it is 
manifested within three years of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the totality of the evidence of records, the 
Board is compelled to conclude that the preponderance of the 
evidence is against service connection for all disabilities 
at issue.  

The Board first notes that none of the disabilities claimed 
by the veteran are documented in the service medical records.  
Moreover, the service medical records do not show any 
pertinent complaints.  In fact, inservice examinations in 
April 1970 and again in July 1970 include affirmative 
clinical normal findings for the heart, lungs and chest, 
abdomen, anus and rectum, endocrine system and spine.  Chest 
x-ray was reported to be negative.  Blood tests revealed no 
abnormalities.  The veteran's blood pressure was recorded as 
112/60 at the April 1970 examination and as 120/80 at the 
July 1970 examination.  

The veteran has offered testimony that he would not seek 
medical care during service because of the demands of his 
duties.  However, other service medical records do show that 
the veteran sought out medical care for other unrelated 
complaints on a number of times during service.  The fact 
that he did not seek treatment for any of the claimed 
disorders suggests to the Board that the veteran did not 
believe that he had any such problems in service as it would 
be reasonable to assume that he would have reported them to 
medical personnel as he did for the other unrelated problems. 

Secondly, the record suggests that the veteran did not seek 
medical care for any of the claimed disorders until the 
1990's and thereafter.  The extended period of time between 
discharge in 1970 and seeking medical care also argues 
against finding a continuity of pertinent symptoms to suggest 
a nexus between any of the claimed disorders and service.  

With regard to the tuberculosis claim, service medical 
records do not reflect a diagnosis of tuberculosis.  An April 
1999 private medical record reflects that the veteran 
underwent an x-ray examination of the chest due to a positive 
purified protein derivative (PPD).  Cardiomediastinal 
silhouette was within normal limits.  The lungs were clear of 
active infiltrates.  The bones were intact.  The impression 
was no acute disease.

The veteran related that his physician had told him that the 
positive PPD showed that he had a latent tuberculosis 
infection, in which tuberculosis bacteria is alive but 
inactive in his body.  He was informed that he could develop 
tuberculosis later in his life.  At the November 2006 Board 
hearing, the veteran's representative did not illicit 
testimony from the veteran with regard to his claim of 
service connection for positive tuberculosis test, because 
"you don't have tuberculosis so we cannot do a claim for a 
positive test.  We can only represent things that are 
manifested into a disease process or an injury and I'm glad 
you don't have that."  See November 2006 Transcript.

While acknowledging the positive PPD test results, further 
testing showed that the veteran does not have tuberculosis or 
any active disease process.  The veteran does not have a 
current disability or disease, thus service connection is not 
warranted for positive tuberculosis test.  

With regard to the colon polyps claim, medical records do 
show that polyps were detected and removed during colonoscopy 
procedures in the late 1990's.  However, there has been no 
medical diagnosis of colon cancer or any other chronic 
disability of the digestive system associated with the 
polyps.  The veteran appears to attribute the polyps to 
either asbestos exposure or to inservice nutritional 
deficiencies, but as a layperson he is not competent to 
render opinions as to medical causation.  In this regard, a 
VA examiner reviewed the claims file and examined the veteran 
in May 2006.  The examiner concluded that the veteran's 
polyps are less likely as not due to exposure to asbestos or 
any other service-related event, injury, or disease.  

With regard to the thyroid claim, the hypertension claim, the 
hernia claim, and the back disability claim, although certain 
medical records dated from the 1990's on show some of these 
disorders, the affirmative medical evidence showing that the 
veteran did not have these disorders during service together 
with the lack of any continuity of symptoms for many years 
after service is determinative.  The Board again notes the 
normal clinical and special test findings on two medical 
examinations during the veteran's last year of service.  
These examinations constitute highly probative evidence that 
trained military medical personnel were of the opinion, after 
examining the veteran, that there was no evidence of a 
thyroid disorder, hypertension, an inguinal hernia, or a 
disability involving the spine.  

The Board has considered the testimony offered by the 
veteran, his spouse, and an individual who reportedly served 
with the veteran.  They have offered arguments regarding 
asbestos exposure, nutritional deficiencies during service, 
and heavy lifting during service.  The Board does not doubt 
the sincerity of their beliefs regarding a relationship 
between the disorders and service.  However, while they are 
competent to testify as to their observations, the question 
of a medical nexus to service appears to be clearly addressed 
by the negative competent medical evidence in this case.  
Again, the Board believes the inservice medical examination 
and test results are entitled to considerable weight as they 
reflect the contemporaneous findings by medical personnel.  
The lack of any supporting medical evidence of any of the 
claimed disorders for many years after service appears to 
support the conclusion that the claimed disabilities were 
first manifested many years after service.  There is 
otherwise no competent evidence suggesting a nexus to 
service. 




ORDER

The appeal is denied as to all issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


